                                                                       Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION



JOHN MOORE, III,
      Plaintiff,

v.                                             CASE NO. 3:21cv322-MCR-HTC

AMANDA RAIPH, et al.,
      Defendants.

___________________________/

                                   ORDER

      The magistrate judge issued a Report and Recommendation on June 2, 2021.

ECF No. 18. The parties were furnished a copy of the Report and Recommendation

and afforded an opportunity to file objections pursuant to Title 28, United States

Code, Section 636(b)(1). I have made a de novo determination of all timely filed

objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.




Case No. 3:21cv322-MCR-HTC
                                                                      Page 2 of 2

      Accordingly, it is ORDERED:

      1.    The magistrate judge’s Report and Recommendation, ECF No. 18, is

adopted and incorporated by reference in this Order.

      2.    The Equal Protection Claims against Defendants Hewitt and Lajiness

are DISMISSED for failure to state a claim. All claims against Defendants

Stromenger, Comey, Raiph, Carroll, Rushing, Swier, and Joan Doe Nurse are

DISMISSED for failure to state a claim.

      3.    The clerk is directed to terminate as defendants Stromenger, Comey,

Raiph, Carroll, Rushing, Swier, and Joan Doe Nurse.

      4.    The clerk shall NOT enter judgment at this time but should refer the

matter back to the magistrate judge for further proceedings on the Eighth

Amendment failure-to-protect claims against Ricks, Hewitt and Lajiness.

      DONE AND ORDERED this 8th day of July 2021.




                                          s/   M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 3:21cv322-MCR-HTC
